

115 HR 6767 IH: To amend the Internal Revenue Code of 1986 to allow qualified education loan repayments from section 529 plans.
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6767IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow qualified education loan repayments from
			 section 529 plans.
	
		1.Qualified education loan repayments allowed from section 529 plans
 (a)In generalSection 529(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(8)Treatment of qualified education loan repayments
 (A)In generalAny reference in this subsection to the term qualified higher education expense shall include a reference to amounts paid as principal or interest on any qualified education loan (as defined in section 221(d)) of the designated beneficiary or a sibling of the designated beneficiary.
 (B)LimitationThe amount of distributions treated as a qualified higher education expense under this paragraph with respect to the loans of any individual shall not exceed $10,000 (reduced by the amount of distributions so treated for all prior taxable years).
						(C)Special rules for siblings of the designated beneficiary
 (i)Separate accountingFor purposes of subparagraph (B) and subsection (d), amounts treated as a qualified higher education expense with respect to the loans of a sibling of the designated beneficiary shall be taken into account with respect to such sibling and not with respect to such designated beneficiary.
 (ii)Sibling definedFor purposes of this paragraph, the term sibling means an individual who bears a relationship to the designated beneficiary which is described in section 152(d)(2)(B).
							.
 (b)Coordination with deduction for student loan interestSection 221(e)(1) of such Code is amended by adding at the end the following: The deduction otherwise allowable under subsection (a) (prior to the application of subsection (b)) to the taxpayer for any taxable year shall be reduced (but not below zero) by so much of the distributions treated as a qualified higher education expense under section 529(c)(8) with respect to loans of the taxpayer as would be includible in gross income under section 529(c)(3)(A) for such taxable year but for such treatment..
 (c)Effective dateThe amendments made by this section shall apply to distributions made after the date of the enactment of this Act.
			